             Case 2:20-cv-00535-JAD-BNW Document 21 Filed 11/02/20 Page 1 of 5




 1                                 UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 Troy Lee Mullner,                                            Case No.: 2:20-cv-00535-JAD-BNW

 4             Petitioner

 5 v.                                                           Order Granting Equitable Tolling

 6 Brian Williams, et al.,                                         [ECF Nos. 14, 15, 16, 17, 20]

 7             Respondents

 8

 9            Federal habeas petitioner Troy Lee Mullner moves for equitable tolling due to COVID-

10 19. 1 Because I conclude that the extraordinary circumstances of the COVID-19 pandemic

11 warrant equitable tolling, I grant the motion.

12                                                 Discussion

13            Mullner pled guilty in state district court to several counts of robbery and burglary. 2

14 Under 28 U.S.C. § 2244(d)(1)(A), Mullner had one year from the date his judgment of

15 conviction became final to file a petition for a writ of habeas corpus under 28 U.S.C. § 2254.

16 The judgment became final when the time expired to petition the Supreme Court of the United

17 States for a writ of certiorari. 3 The Nevada Supreme Court affirmed his convictions on

18 December 7, 2017. Mullner’s judgment of conviction became final on March 7, 2018. 4

19

20

21
     1
         ECF No. 14.
22   2
         ECF No. 5 at 2.
23   3
         Jimenez v. Quarterman, 555 U.S. 113, 119–20 (2009). See also Sup. Ct. R. 13(1).
     4
         ECF No. 14 at 4.
                Case 2:20-cv-00535-JAD-BNW Document 21 Filed 11/02/20 Page 2 of 5




 1              The time spent on a properly filed state post-conviction habeas corpus petition does not

 2 count toward the one-year limit.5 Mullner filed a state post-conviction habeas corpus petition on

 3 July 24, 2018. 6 That petition thus tolled the one-year limit immediately upon its start. The state

 4 district court denied the petition and Mullner appealed. The Nevada Court of Appeals affirmed

 5 on January 14, 2020, and issued remittitur on February 10, 2020. 7 Statutory tolling ended, and

 6 the one-year limit resumed running the next day.

 7              I granted Mullner’s motion for appointment of counsel in this federal habeas matter and

 8 appointed the Federal Public Defender (FPD) on June 11, 2020. 8 The deadline for the amended

 9 petition originally was October 19, 2020. The FPD informs the court that Mullner’s limitation

10 period under § 2244(d)(1) would have expired on September 24, 2020. 9 The FPD asks for 105

11 days of prospective equitable tolling from June 11, 2020, to September 24, 2020, which the FPD

12 represents would make a petition filed by January 7, 2021, timely. 10

13              Equitable tolling can be available to save an untimely petition. 11 “[A] ‘petitioner’ is

14 ‘entitled to equitable tolling' only if he shows’ (1) that he has been pursuing his rights diligently,

15 and (2) that some extraordinary circumstance stood in his way' and prevented timely filing.” 12

16 Prospective equitable tolling is a departure from the usual practice of the court and counsel for

17
     5
         28 U.S.C. § 2244(d)(2).
18
     6
         Id.
19   7
         Id.
     8
20       ECF No. 8.
     9
         ECF No. 14 at 2.
21   10
          Id.
22   11
          Holland v. Florida, 560 U.S. 631, 645 (2010).
     12
          Id. at 649 (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)).
23



                                                          2
          Case 2:20-cv-00535-JAD-BNW Document 21 Filed 11/02/20 Page 3 of 5




 1 petitioners. The court has been reluctant to give prospective equitable tolling for unknown

 2 claims in an unseen petition. By its nature, equitable tolling is a retrospective equitable remedy

 3 in those extraordinary circumstances when application of the statute of limitations would lead to

 4 an unfair result. When faced with a short deadline, the usual practice of the FPD is to quickly

 5 file a timely amended petition, effectively a rough draft based upon a brief initial investigation,

 6 to which later amended petitions can relate back. Counsel also usually asks for leave to further

 7 amend the petition after a full investigation.

 8         As this court has stated recently with respect to other state inmates attempting to litigate

 9 their federal habeas actions in these unprecedented times, I have little doubt here that Mullner,

10 represented by the FPD, is pursuing his rights diligently. The problem continues to be the

11 COVID-19 pandemic. Visits to prison are restricted to keep the disease from spreading.

12 Counsel faces myriad obstacles including limitation of travel for investigation, and the challenge

13 of face-to-face witness interviews on potentially sensitive issues while maintaining social

14 distance. Counsel for Mullner and for respondents are largely working from home, as are their

15 colleagues. The court has received many requests for extension of time due to the technical

16 difficulties of setting up secure remote connections to work computers and because home office

17 arrangements might not be as efficient as those at work. Some people have children who are

18 distance-learning full or part-time, and therefore, parents have suddenly and unexpectedly

19 become teachers, in addition to their normal work duties. In short, the COVID-19 pandemic is

20 an extraordinary circumstance that is complicating parties’ abilities to meet deadlines established

21 both by rules and by statutes.

22

23



                                                     3
                Case 2:20-cv-00535-JAD-BNW Document 21 Filed 11/02/20 Page 4 of 5




 1              In the past, the Ninth Circuit has allowed prospective equitable tolling, at least in capital

 2 habeas corpus cases. 13 However, the Ninth Circuit recently has ruled that equitable tolling does

 3 not act as stop-clock tolling the way that 28 U.S.C. § 2244(d)(2) does. 14 If an extraordinary

 4 circumstance has prevented a petitioner from timely filing a habeas corpus petition, then the

 5 petitioner must be reasonably diligent in filing the petition once the extraordinary circumstance

 6 dissipates. 15

 7              If travel restrictions were not in place, if counsel for Mullner and counsel for respondents

 8 did not need to work from home under less-than-optimal conditions, then the court likely would

 9 hold that Smith implicitly eliminated prospective equitable tolling. If a court cannot use stop-

10 clock equitable tolling for an untimely petition, then it necessarily follows that a court cannot use

11 stop-clock prospective equitable tolling. But these problems have stretched now to more than

12 seven months. Currently, the State of Nevada is experiencing a serious surge in COVID-19

13 cases and recently reached 100,000 total cases since the onset of the pandemic. 16 Restrictions

14 have varied and have been loosened and then re-tightened. The extraordinary circumstance of

15 the COVID-19 pandemic is ongoing, and the court agrees that it prevents Mullner from filing a

16 timely amended petition. This is because if the court were to deny prospective equitable tolling

17 but give Mullner additional time to file an amended petition because of the challenges he faces,

18 then the court can say with certainty that it would find equitable tolling to be warranted once he

19

20   13
     Calderon v. U.S. District Court (Beeler), 128 F.3d 1283, 1289 (9th Cir. 1997), overruled on
   other grounds by Calderon v. U.S. District Court (Kelly), 163 F.3d 530 (9th Cir. 1998); accord,
21 Hargrove v. Brigano, 300 F.3d 717 (6th Cir. 2002).
     14
22        Smith v. Davis, 953 F.3d 582 (9th Cir. 2020) (en banc).
     15
          Id.
23   16
       https://www.rgj.com/story/news/2020/10/31/covid-19-nevada-surpasses-100-000-
     cases/6103326002/.

                                                          4
          Case 2:20-cv-00535-JAD-BNW Document 21 Filed 11/02/20 Page 5 of 5




 1 files the amended petition. Thus, the court will simply grant equitable tolling now. The

 2 amended petition is due by January 7, 2021.

 3         IT IS THEREFORE ORDERED that petitioner's motion for prospective equitable

 4 tolling due to COVID-19 [ECF No. 14] is GRANTED. The one-year period of limitation

 5 under 28 U.S.C. § 2244(d)(1) will expire at the end of January 7, 2021. The amended petition

 6 for a writ of habeas corpus is due also on January 7, 2021.

 7         IT IS FURTHER ORDERED that respondents’ 3 motions for extension of time to

 8 respond to the motion [ECF Nos. 15, 16, and 17] are all GRANTED nunc pro tunc.

 9         IT IS FURTHER ORDERED that petitioner’s motion for extension of time to file an

10 amended petition [ECF No. 20] is DENIED as moot.

11         Dated: November 2, 2020

12                                                      __________________________________
                                                           U.S. District Judge Jennifer A. Dorsey
13

14

15

16

17

18

19

20

21

22

23



                                                   5
